In a habeas corpus proceeding, the petitioner appeals from a judgment of the Supreme Court, Dutchess County (Stolarik, J.), entered July 29, 1987, which dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
We have reviewed the record and agree with the petitioner’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). The petitioner clearly misconstrued the effect of the order of Judge Kaye of the Court of Appeals dated August 4, 1986, which dismissed an application for leave to appeal to that court, and did not, as the petitioner asserts, dismiss his underlying conviction. Mangano, J. P., Bracken, Eiber, Spatt and Sullivan, JJ., concur.